Citation Nr: 1025759	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-28 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from January 1944 
to July 1946 and from December 1946 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks service connection for hypertension to include 
as secondary to his service-connected diabetes mellitus.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2009).  The United States Court of Appeals 
for Veterans Claims (Court) clarified that service connection 
shall be granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran 
must demonstrate that a current disability is the result of a 
service-connected disability.  Medical evidence is required to 
prove the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  

The record confirms a diagnosis of hypertension and that the 
Veteran has been service-connected for diabetes mellitus.  The 
Veteran was examined by VA in August 2005.  An addendum to that 
examination was issued in November 2005.  The addendum addressed 
whether the Veteran's hypertension is related to his inservice 
findings; however a medical opinion as to the relationship, if 
any, between the service-connected diabetes mellitus and the 
diagnosed hypertension has not been obtained.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Arrange for the Veteran to undergo VA 
examination, by an appropriate physician to 
determine the etiology of his hypertension.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran.  The report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The physician should provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's 
hypertension (a) was caused, or (2) is 
aggravated by service-connected diabetes 
mellitus.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from aggravation.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

2.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy((ies) of any notice(s) of the date and 
time of the examination sent to the Veteran 
by the pertinent VA medical facility.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



